            Case 2:20-mc-00311-WBS-CKD Document 4 Filed 03/19/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              2:20-MC-00311-WBS-CKD
12                   Plaintiff,
                                                            STIPULATION AND ORDER EXTENDING
13                  v.                                      TIME FOR FILING A COMPLAINT FOR
                                                            FORFEITURE AND/OR TO OBTAIN AN
14   APPROXIMATLEY $106,590.00 IN U.S.                      INDICTMENT ALLEGING FORFEITURE
     CURRENCY,
15
                     Defendant.
16

17           It is hereby stipulated by and between the United States of America and claimant Adrian Ortega

18 (“claimant”), by and through their respective counsel, as follows:

19           1.      On September 29, 2020, the claimant filed a claim in the administrative forfeiture

20 proceedings with the Federal Bureau of Investigation with respect to the Approximately $106,590.00 in

21 U.S. Currency (hereafter “defendant currency”), which was seized on June 23, 2020.

22           2.      The Federal Bureau of Investigation has sent the written notice of intent to forfeit

23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

24 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person

25 other than the claimant has filed a claim to the defendant currency as required by law in the
26 administrative forfeiture proceeding.

27           3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                       1
29                                                                         Stipulation to Extend Time to File Complaint

30
           Case 2:20-mc-00311-WBS-CKD Document 4 Filed 03/19/21 Page 2 of 2



 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 3 the parties. That deadline is December 18, 2020.

 4          4.      By Stipulation and Order filed December 18, 2020, the parties stipulated to extend to

 5 March 18, 2021, the time in which the United States is required to file a civil complaint for forfeiture

 6 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 7 subject to forfeiture.

 8          5.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

 9 extend to May 17, 2021, the time in which the United States is required to file a civil complaint for

10 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

11 currency is subject to forfeiture.

12          6.      Accordingly, the parties agree that the deadline by which the United States shall be

13 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

14 alleging that the defendant currency is subject to forfeiture shall be extended to May 17, 2021.

15 DATED: 3/18/2021                                       PHILLIP A. TALBERT
                                                          Acting United States Attorney
16
                                                  By:     /s/ Kevin C. Khasigian
17                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
18

19 DATED: 3/17/2021                                       /s/ Robert L. Forkner
                                                          ROBERT L. FORKNER
20                                                        Attorney for claimant Adrian Ortega
21                                                        (Authorized via phone)
22

23          IT IS SO ORDERED.

24          Dated: March 19, 2021

25
26

27

28
                                                         2
29                                                                           Stipulation to Extend Time to File Complaint

30
